Mr. Chief Justice Hollerioh delivered the opinion of the court: On September 27, 1940, Edmund Cure was in the employ of the respondent in the Division of Highways, and in the course of his employment was mowing weeds with his team and mower along the right-of-way of U. S. Route 54, between 127th Street and Ridgeland Avenue in the City of Chicago. For some unknown reason the team ran away and Cure was thrown to the ground and thereby sustained injuries from which he died on the same day. From a consideration of the facts in the record we find as follows: 1. That on the 27th day of September, 1940, the said Edmund Cure and the respondent were operating under the provisions of the Workmen’s Compensation Act; that on said date said Edmund Cure sustained accidental injuries which arose out of and in the course of his employment; that notice of the accident was given to said respondent, and claim for compensation on account thereof was made within the time required by the provisions of said Act; that all necessary first aid, medical and hospital services were furnished by the respondent. 2. That the said Edmund Cure was in the employ of the respondent for less than one year prior to the 27th day of September, A. D. 1940; was working eight (8) hours a day, and was paid sixty-two and one-half cents (62%c) an hour; that in the employment in which he was engaged it was the custom to operate for a part of the whole number of working days in each year; that Cure’s annual earnings, computed in accordance with the provisions of Section 10 of the Workmen’s Compensation Act, were One Thousand Dollars ($1,000.00) a year, and his average weekly wage was Nineteen Dollars and Twenty-three Cents ($19.23). 3. That said Edmund Cure left him surviving the claimant, Frances Cure, his widow, and no child or children under the age of sixteen (16) years. 4. That under the provisions of Section 7 of the Workmen’s Compensation Act, the amount of compensation to be paid by the respondent on account of the death of said Edmund Cure is Four Thousand Dollars ($4,000.00); that under the provisions of Sections 7 and 8 of such Act, such compensation is payable in weekly installments of Ten Dollars and Fifty-eight Cents ($10.58), commencing September 28, 1940. 5. That compensation in the amount of Two Hundred One Dollars and Two Cents ($201.02) has accrued from September 28th, 1940, to February 8, 1941. Award is therefore hereby entered in favor of the claimant, Frances Cure, for the sum of Four Thousand Dollars ($4,000.00), payable as follows: a) The sum of $201.02, being the amount of compensation which has accrued from September 28,1940, to February 8, 1941, shall be paid forthwith. b) The balance of such compensation, to wit, the sum of Thirty-seven Hundred Ninety-eight Dollars and Ninety-eight Cents ($3,798.98), shall be paid in three hundred fifty-nine (359) consecutive weekly payments of Ten Dollars and Fifty-eight Cents ($10.58) commencing February 15, 1941, and one final payment of Seventy-six Cents (76c). This award, being subject to the provisions of an Act entitled “An Act making an Appropriation to Pay Compensation Claims of State Employees and providing for the Method of Payment Thereof” (Illinois Revised Statutes, 1939, Bar Association Edition, Chapter 127, Pars. 180-181), and being subject also to the terms of an Act entitled “An Act making Appropriations to the Auditor of Public Accounts for the Disbursement of Certain Monies until the Expiration of the First Fiscal Quarter after the Adjournment of the next Regular Session of the General Assembly,” approved July 1, 1939 (Session Laws 1939, page 117); and being, by the terms of the first mentioned Act, subject to the approval of the Governor, is hereby, if and when approval is given, made payable from the appropriation from the Road Fund in the manner provided by the foregoing Acts.